Citation Nr: 1410874	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-11 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for a low back disability, currently evaluated as 20 percent disabling.

3.  Entitlement to a compensable rating for hemorrhoids.

4.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to February 1974 and from December 1982 to April 2001.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2011, the Veteran and his wife testified at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file.

At the October 2011 personal hearing, the Veteran alleged that his service connected low back disability caused the loss of 20 to 30 days of work that year.  Therefore, the Board finds that the record raises a claim for a total rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Following issuance of the March 2011 statement of the case, additional medical records was provided by the Veteran to the Board at his October 2011 personal hearing as well as added to the virtual VA claims file in January 2014.  As to the evidence the Veteran provided the Board at the personal hearing, the Board finds that a Remand for agency of original jurisdiction (AOJ) review of this evidence is not needed because in October 2011 he also waived AOJ review of this evidence.  See 38 C.F.R. § 20.1304(c) (2013).  As to the evidence added to the virtual VA claims file, the Board also finds that a Remand for AOJ review is not needed because the evidence is not pertinent as to the Veteran's claim of service connection for hypertension.  See 38 C.F.R. § 38 C.F.R. § 19.32 (2013).  

The claims for increased ratings for a low back disability and hemorrhoids as well as the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The most probative evidence of record shows that hypertension was not caused by military service and hypertension did not manifest itself to a compensable degree within one year of either of the Veteran's periods of service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that a letter dated in October 2009, prior to the April 2010 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Furthermore, the Board finds that even if VA failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter as well as the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, during the October 2011 Board hearing, the Veteran was assisted at the hearing by an accredited representative and the representative and the Acting VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his service.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and his post-service VA and private treatment records including his records from the Temple VA Medical Center, Darnall Army Hospital, the Bennett Clinic, and Austin Pain Associates. 

The Veteran was provided with a VA examination in March 2010.  Moreover, the Board finds the examination is adequate to adjudicate the claim because after a review of the record on appeal and a comprehensive examination of the claimant the examiner provided an opinion as to the origins of the Veteran's hypertension which opinion was based on evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran contends, in essence, that his current hypertension started while on active duty because he had document problems with high blood pressure/hypertension while on active duty which problems continued to the current day. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 such as hypertension.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including hypertension, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to a current disability, the post-service record shows the Veteran being diagnosed with hypertension.  See, for example, the VA examination dated in March 2010.  

As to in-service incurrence under 38 C.F.R. § 3.303(a), the Veteran's service treatment records since approximately 1986 periodically documented elevated blood pressure readings.  See, for example, treatment records dated in January 1986 (148/70), January 1987 (150/90), June 1987 (138/94), November 1990 (142/70), August 1991 (140/80), July 1996 (138/92), April 1997 (148/98), July 1997 (142/82), November 1998 (142/70), and August 1999 (142/82).  Furthermore, the Board finds the Veteran is both competent and credible to report on what he can see and feel while on active duty, including reporting on observable symptoms of hypertension even when not thereafter documented in the record.  See Davidson, supra.  

As to the lay claims by the Veteran, the Board finds that diagnosing hypertension requires special medical training that the claimant does not have and therefore it is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, since layperson are not capable of opining on matters requiring medical knowledge, the Board finds that his lay claims regarding his having hypertension while on active duty is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); See also Bostain v. West, 11 Vet. App. 124, 127 (1998).   

As to the service treatment records that showed elevated blood pressure, the Board notes that neither these service treatment records nor any other service treatment records generated over his 20 years of military service, including examinations dated in September 1973, September 1982, February 1993, October 1994, and July 2000, provide him with a diagnosis of hypertension.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("[T]he Board may use silence in the [service medical records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service medical records]." citing to Fed. R. Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).).  In fact, when examined on all these occasions, including the September 1973 separation examination and the July 2000 retirement examination, the Veteran did not report a history of elevated blood pressure and/or hypertension and hypertension was not diagnosed.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Moreover, and as noted by the March 2010 VA examiner, the service treatment records that documented the Veteran's elevated blood pressure readings were almost uniform in noting that the blood pressure readings were taken at a time that the appellant was also complaining of musculoskeletal or kidney stone pain.   

Given this history, the Board finds that the most probative evidence of record shows that the Veteran was not diagnosed with hypertension while on active duty but instead had transient problem with elevated blood pressure due to pain that resolved.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Accordingly, the Board finds that entitlement to service connection for hypertension based on in-service incurrence must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), while the Board recognizes that the Veteran was seen, on occasion, with elevated blood pressure while on active duty, as explained above he was not diagnosed with hypertension while on active duty but instead had transient problem with elevated blood pressure that resolved.  Moreover, treatment records generated in the first post-service year are negative for a diagnosis of hypertension.  Accordingly, the Board finds that entitlement to service connection for hypertension must be denied on a presumptive basis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from his second period of active duty in 2001 and the first diagnosis of hypertension in 2004 (see treatment records from Darnell Army Hospital starting in 2004), to be compelling evidence against finding continuity.  Put another way, the multi-year gap between the Veteran's discharge from his second period of active duty and the first diagnosis of hypertension weighs heavily against his claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

The Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with observable symptoms of hypertension post-service.  See Davidson, supra.  

However, upon review of the claims file, the Board finds that any claim by the Veteran regarding his having hypertension since his second period of active duty are not credible.  Such claims are contrary to what is found in the service medical records including the July 2000 retirement examination which specifically reported his blood pressure was 129/82 and which the March 2010 VA examiner opined was within normal limits.  Likewise, the Board finds that the claims by the Veteran are contrary to what is found in the VA and private treatment records which include an August 2000 general VA examination at which time the Veteran did not report a history of hypertension, on examination his blood pressure was 129/82, and the examiner did not diagnose hypertension.  

In these circumstances, the Board gives more credence and weight to the normal separation examination, the normal August 2000 VA examination, and the negative post-service treatment records than the appellant's lay claims.  See Kahana, supra; Mense, supra.  Therefore, because the most probative evidence of record does not show the Veteran being diagnosed with the claimed disorder until several years after his separation from his second period of active duty, the Board finds that entitlement to service connection for hypertension based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

The Board will next address service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d).  In this regard, the Board notes that the record is negative for a probative medical opinion finding a relationship between the Veteran's current hypertension and a disease or injury of service origin.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the March 2010 VA examiner specifically opined it was not.  

Specifically, at the March 2010 VA examination the examiner, after a review of the record on appeal and an examination of the Veteran, opined that the appellant's current hypertension was not due to military service, including due to the elevated blood pressure readings seen while on active duty, because the elevated blood pressure readings seen in-service were directly related to the pain being experienced by the claimant at those times; his blood pressure readings were within normal limits at enlistment and discharge; and the record does not show that he was diagnosed with hypertension until several years after his separation from his second period of active duty in 2003.  This medical opinion is not contradicted by any other medical evidence of record.  See Colvin, supra.  

As to the lay assertions that the claimant's hypertension was caused by service, the Board finds the VA examiner's medical opinion more probative than any lay account in light of the examiner's review of the claims folder, medical knowledge and training, and in light of the explanation offered in support of the opinion.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Moreover, the Board finds that diagnosing hypertension requires special medical training that lay persons do not have and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Thus, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that this disorder was caused by service is not competent evidence.  See Jandreau, supra. 

Based on the discussion above, the Board finds that the most probative evidence of record shows that there is no causal association or link between the Veteran's post-service hypertension and an established injury or event of service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.  Therefore, the Board finds that service connection for hypertension is not warranted based on the initial documentation of the disability after service.  Id.
 
Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for hypertension.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence of record is against the claim; the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hypertension is denied.


REMAND

As to the claims for increased ratings for a low back disability and hemorrhoids, the Veteran testified that these disabilities have become worse since his last VA examinations in November 2009.  Therefore, the Board finds that a remand for new VA examinations is required.  See 38 U.S.C.A. § 5103A(d); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate). 

As to his low back disability, the Board again notes that the Veteran testified that it caused the loss of 20 to 30 days of work in the last year.  Moreover, in November 2009 the RO received a statement in support of claim apparently from the Veteran's employer in which it was reported that the claimant had missed hours of work because of low back pain and doctor appointments to treat his low back disability.  However, more specific documentation of his lost time from work does not appear in the claims file.  Therefore, while the appeal is in Remand status an attempt should be made to obtain and associate detailed documentation of this lost time from work with the claims file.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

Similarly, the Veteran testified and/or the record shows that he receives ongoing treatment from the Temple VA Medical Center, Darnall Army Hospital, Bennett Clinic, and Austin Pain Associates.  Therefore, while the appeal is in Remand status his outstanding contemporaneous treatment records from these locations should be obtained and associated with the claims file.  Id; Also see Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).  

As noted above, the record raises a claim for a TDIU.  See Rice, supra.  However, the Board finds that the TDIU issue is not as yet fully developed for appellate review.  Specifically, the Board notes that the Veteran has not been provided with notice of the laws and regulations governing a TDIU in a statement of the case or supplemental statement of the case.  Therefore, the Board finds that a remand for such development is required.

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  After obtaining an authorization from the Veteran, associate with the claims file, physically or electronically, any employment records since 2009 (i.e. the year he filed the current claims for increased ratings) that document his claims that his service connected disabilities caused him to take days off from work.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Associate with the claims file, physically or electronically, all of the Veteran's post-November 2010 treatment records from the Temple VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

3.  After obtaining authorizations from the Veteran, associate with the claims file, physically or electronically, all of his post-September 2009 treatment records from Darnall Army Hospital, post-December 2010 treatment records from the Bennett Clinic, and post-October 2011 treatment records from Austin Pain Associates.  All actions to obtain the requested records should be documented fully in the claims file.

4.  Provide the Veteran with notice of the laws and regulations governing a TDIU in accordance with 38 U.S.C.A. § 5103A which notice also tells him that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his service connected disabilities, to include the impact of the conditions on his ability to work.  The VCAA notice should also request a detailed statement regarding the Veteran's post-service work history as well as all of his education and training.  

5.  After undertaking the above development to the extent possible, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his low back disability.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner, including X-rays, must be accomplished and all clinical findings should be reported in detail.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  The examiner should conduct complete range of motion studies of the lumbosacral spine with specific findings as to flexion, extension, rotation, and side to side bending, and note at what degree of motion pain exists, if any.

b.  The examiner should discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to the degree to which this pain further limits flexion, extension, rotation, and side to side bending.

c.  The examiner should provide an opinion as to the number of weeks of incapacitating episodes during each 12 month period during the pendency of the appeal, if any.

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptoms of his disorder (i.e., pain, lost motion, etc.) even when his treatment records are negative for symptoms. 

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.  

6.  After undertaking the above development to the extent possible, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his hemorrhoids.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  In providing the opinion as to the severity of the Veteran's hemorrhoids, the examiner should take note of the fact that the claimant is competent and credible to report on the observable symptoms of his disorder (i.e., pain, swelling, bleeding, itching, etc.) even when his treatment records are negative for symptoms.   A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.  

7.  The RO/AMC should thereafter readjudicate the claims including the claim for a TDIU.  As to the rating claims, such readjudication should consider whether staged ratings are warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As to the low back disability, such readjudication should also consider whether the criteria for referral of the claims to the Director, Compensation and Pension, for an extra-schedular rating have been met.  See 38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant the laws and regulations including those governing a TDIU as well as citation to all evidence.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

By this remand the Board intimates no opinion as to any final outcome warranted.
The appellant has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


